Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 1-2, 5, 7-15, 21-23, 25-63 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 28, 29) “displaying, via the display device, a hearing test user interface that is associated with a hearing test; while displaying the hearing test user interface, receiving, via the one or more input devices, a set of one or more inputs corresponding to a request to initiate the hearing test; in response to receiving the set of one or more inputs, initiating the hearing test; during the hearing test, detecting, via the one or more microphones, an ambient noise level that includes an audio characteristic; in response to detecting the ambient noise level: in accordance with a determination that the audio characteristic of the ambient noise level exceeds a first threshold value, suspending the hearing test and displaying, via the display device, a restart affordance that, when selected, restarts the hearing test; and in accordance with a determination that the audio characteristic of the ambient noise level does not exceed the first threshold value, proceeding with the hearing test and forgoing display of the restart affordance, during the hearing test, detecting a disconnection of a first set of one or more external speakers connected to the electronic device; and in response to detecting the disconnection of the first set of one or more external speakers, suspending the hearing test.”
As dependent claims 2, 5, 7-15, 21-23, 25-27, 30-63 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
9/11/2021